Title: Thomas Jefferson to James Madison, 30 May 1810
From: Jefferson, Thomas
To: Madison, James


          
            
              Dear Sir
               
                     Monticello 
                     May 30. 10.
            
             In the action brought against me by Edward Livingston, the counsel employed, Wirt & Hay (Wickham declining) desire me to furnish them with the grounds of defence, with as little delay as possible.
			 
		  
		  the
			 papers relating to the batture in the offices of State, the Treasury & war, will
			 undoubtedly be needed to exhibit facts. not to I am now engaged on this subject, and not to give you unnecessary trouble I write to the Secretaries of State, Treasury & War directly, not doubting you will approve of their communicating what is necessary on the assurance of the papers being faithfully & promptly return 
                     d, after extracting material parts.
			  one
			 article I am obliged to trouble yourself for; to wit Moreau de l’Isle’s Memoir which I have never read; & yet am sure it is too able not to be the most important I can consult. will you be so good as to furnish me a printed copy if it has been printed or to
			 lend the M.S. if not printed. I have copies of all the opinions printed before 1809.
			 Poydras shewed me an argument of his in which I recollect that I thought there was one sound & new view. I have now forgotten it, & have no copy.
                  
               
			 
            
              Your’s affectionately
              
                  Th: Jefferson
            
          
          
            P.S. no rain since the 3d inst. every thing getting desperate.
          
        